EXHIBIT 10.1

 

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (the “Amendment”) is entered
into as of December 15, 2005 (the “First Amendment Effective Date”), by and
between COMERICA BANK (“Bank”), a Michigan banking corporation and an authorized
foreign bank under the Bank Act (Canada), and VISTAPRINT NORTH AMERICAN SERVICES
CORP., a Nova Scotia corporation (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of November 1, 2004 (as amended from time to time, together with any related
agreements, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

I. Definitions. Except as otherwise noted, the terms not defined herein shall
have the meaning set forth in the Agreement.

 

II. Amendment to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Article IV hereof, the Agreement is hereby amended as
set forth below.

 

  A. The following definitions are herby added to Exhibit A to the Agreement in
the appropriate alphabetical order:

 

“ ‘2005 Equipment Advance(s)’ means a cash advance or cash advances under the
2005 Equipment Loan.

 

‘2005 Equipment Loan’ means a Credit Extension of up to $10,000,000 issued by
Borrower in the form attached hereto as Exhibit G-3.

 

‘2005 Equipment Maturity Date’ means December 15, 2010.

 

‘Tranche C’ has the meaning assigned in Section 2.1(d)(i).

 

‘Tranche D’ has the meaning assigned in Section 2.1(d)(i).

 

‘Tranche C Equipment Advance’ or ‘Tranche C Equipment Advances’ means any
Equipment Advances(s) made under Tranche C.

 

‘Tranche D Equipment Advance’ or ‘Tranche D Equipment Advances’ means any
Equipment Advances(s) made under Tranche D.

 

‘Tranche D Availability End Date’ means December 1, 2006.”

 

B.    The definition of “Credit Extension”, contained in Exhibit A to the
Agreement, is hereby amended and restated in its entirety as follows:

 

““Credit Extension” means each Construction Advance, Equipment Advance, 2005
Equipment Advance or any other extension of credit by Bank to or for the benefit
of Borrower hereunder.



--------------------------------------------------------------------------------

C.    Paragraph (c) of the definition of “Permitted Liens”, contained in Exhibit
A to the Agreement, is hereby amended and restated in its entirety as follows:

 

“(c) Liens not to exceed $100,000 in the aggregate (i) upon or in any Equipment
(other than Equipment financed by an Equipment Advance or a 2005 Equipment
Advance) acquired or held by Borrower or any of its Subsidiaries to secure the
purchase price of such Equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such Equipment, or (ii) existing on
such Equipment at the time of its acquisition, provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such Equipment;”

 

D.    Paragraph (c) of the definition of “Permitted Transfer”, contained in
Exhibit A to the Agreement, is hereby amended and restated in its entirety as
follows:

 

“(c) worn-out or obsolete Equipment not financed with the proceeds of Equipment
Advances or 2005 Equipment Advances; or”

 

E.    The definition of “Cash Flow” contained in Exhibit A to the Agreement, is
hereby amended and restated in its entirety as follows:

 

“ ‘Cash Flow’ means EBITDA minus capitalized research and development minus
taxes actually paid; provided however, if the Liquidity (as defined in
Section 6.7(d) below) of VistaPrint Limited is at any time less than $30,000,000
then, solely for such period or periods of time during which the Liquidity of
VistaPrint Limited is less than $30,000,000, Cash Flow means EBITDA minus
capitalized research and development minus taxes actually paid minus
non-financed capital expenditures.

 

F.    A new Section 2.1(d) is hereby added to the Agreement to read as follows:

 

“(d) 2005 Equipment Loan.

 

(i) Subject to and upon the terms and conditions of this Agreement, Bank agrees
to make 2005 Equipment Advances to Borrower in two tranches, Tranche C and
Tranche D. On the First Amendment Effective Date, Bank agrees to make an
Equipment Advance under Tranche C to Borrower in the amount of $4,174,536.48.
Borrower may request Equipment Advances under Tranche D at any time from the
First Amendment Effective Date, through the Tranche D Availability End Date. The
aggregate outstanding amount of Tranche C Equipment Advances and Tranche D
Equipment Advances shall not exceed the 2005 Equipment Loan. The 2005 Equipment
Loan shall be evidenced by the 2005 Equipment Note, under which advances may be
made from time to time. Each 2005 Equipment Advance shall not exceed 100% of the
invoice (as reviewed by Bank) amount of printing equipment used in Borrower’s
customary operations (including deposits and down payments which, shall not
exceed $2,500,000) (which Borrower shall, in any case, have purchased (or
incurred deposits or down payments for such purchases) within 90 days of the
date of the corresponding 2005 Equipment Advance, except for 2005 Equipment
Advances under Tranche C in which case the equipment shall have been purchased
(or such deposits or down payments incurred) after March 31, 2005 and before the
First Amendment Effective Date), excluding taxes, shipping, warranty charges,
insurance, freight discounts, installation expense, training, and other soft
costs, and shall be evidenced by accompanying invoices delivered to Bank within
90 days of purchase.

 

(ii) Interest shall accrue from the date of each 2005 Equipment Advance at the
rate specified in Section 2.2(a), and shall be payable in accordance with
Section 2.2(c). Installments of interest are calculated at an assumed
amortization term. The 2005 Equipment Advances shall be interest only until
December 1, 2006. Thereafter, interest and principal payments shall amortize
over a period of seven and one half (7.5) years. Any 2005 Equipment Advances
under the 2005 Equipment Loan made under Tranche C on the First Amendment
Effective Date and then outstanding under Tranche D on the Tranche D
Availability End Date shall be payable in 48 equal



--------------------------------------------------------------------------------

monthly installments of principal, plus all accrued interest, beginning on
December 1, 2006, and continuing on the same day of each month thereafter
through the 2005 Equipment Maturity Date, at which time all amounts due in
connection with the 2005 Equipment Loan and any other amounts due under this
Agreement and outstanding at the time shall be immediately due and payable.
Advances under the 2005 Equipment Loan, once repaid, may not be reborrowed.
Borrower may prepay all or part of the 2005 Equipment Line accruing interest at
the Prime Rate at any time without penalty or premium.

 

(iii) When Borrower desires to obtain an 2005 Equipment Advance under Tranche D,
Borrower shall notify Bank (which notice shall be irrevocable) by facsimile
transmission to be received no later than 3:00 p.m. Eastern time three Business
Days before the day on which the 2005 Equipment Advance is to be made. Such
notice shall be substantially in the form of Exhibit C. The notice shall be
signed by a Responsible Officer or its designee and include a copy of the
invoice or invoices for any Equipment to be financed.”

 

G.    Section 2.2 (a)(ii) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(ii) Equipment Loan. Except as set forth in Section 2.2(b), the Equipment
Advances and the 2005 Equipment Advances shall bear interest, on the outstanding
daily balance thereof, at a rate equal to the Prime Rate or as set forth in the
LIBOR/Cost of Funds Addendum to Loan & Security Agreement attached as Exhibit B.

 

H.    Section 4.3 of the Agreement is hereby amended by deleting the reference
to “$12,000,000” and replacing it with ““$22,000,000”.

 

I.    Section 6.7(b) is hereby deleted in its entirety and replaced with
“Intentionally Omitted”.

 

J.    Section 6.7(c) is hereby amended and restated in its entirety as follows:

 

“(c) Debt Service Coverage. Commencing September 30, 2005, Borrower shall
maintain a Debt Service Coverage of at least: (i) 1.40 to 1.00, if the Liquidity
(as defined in Section 6.7(d) below) of VistaPrint Limited is $21,000,000 or
less, and (ii) 1.20:1.00, if the Liquidity of VistaPrint Limited is greater than
$21,000,000 but less than $30,000,000; provided, however, that if the Liquidity
of VistaPrint Limited is greater than $30,000,000 this Debt Service Coverage
covenant shall not apply for so long as VistaPrint Limited’s Liquidity is
greater than $30,000,000.”

 

K.    A new Section 6.7(d) is hereby added to the Agreement to read as follows:

 

“(d) Minimum Liquidity. VistaPrint Limited shall maintain, at all times, a
minimum “Liquidity” of $5,000,000. For the purposes herein, “Liquidity” shall
mean cash and marketable securities that have not been pledged nor otherwise
encumbered or restricted (except pledges or encumberances held by Bank or an
Affiliate of Bank). Liquidity shall be measured on a monthly basis and reported
by Borrower on all Compliance Certificates.”

 

L.    Exhibit B to the Agreement (the “LIBOR/Cost of Funds Addendum to Loan and
Security Agreement”) is amended and restated in its entirety as attached hereto
as Annex I to this Amendment.

 

M.    Annex II to this Amendment is hereby added to the Agreement as “Exhibit
G-3, 2005 Equipment Note”.

 

III. Legal Effect.



--------------------------------------------------------------------------------

  A. The Agreement is hereby amended wherever necessary to reflect the changes
described above.

 

  B. Borrower understands and agrees that in modifying the existing amounts due
to Bank under the Agreement as of the First Amendment Effective Date (the
“Existing Debt”), Bank is relying upon Borrower’s representations, warranties,
and agreements, as set forth in the Agreement. Except as expressly modified
pursuant to this Amendment, the terms of the Agreement remain unchanged, and in
full force and effect. Bank’s agreement to modifications to the Existing Debt
pursuant to this Amendment in no way shall obligate Bank to make any future
modifications to the Existing Debt. Nothing in this Amendment shall constitute a
satisfaction of the Existing Debt. It is the intention of Bank and Borrower to
retain as liable parties, all makers and endorsers of Agreement, unless the
party is expressly released by Bank in writing. No maker, endorser, or guarantor
will be released by virtue of this Amendment. The terms of this paragraph apply
not only to this Amendment, but also to all subsequent loan modification
requests.

 

  C. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. This is an integrated Amendment and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All
modifications hereto must be in writing and signed by the parties.

 

IV. Conditions Precedent. Except as specifically set forth in this Amendment,
all of the terms and conditions of the Agreement remain in full force and
effect. The effectiveness of this Agreement is conditioned upon receipt by Bank
of this Amendment, and any other documents which Bank may require to carry out
the terms hereof, including but not limited to the following:

 

  A. This Amendment, duly executed by Borrower;

 

  B. Corporation Resolutions and Incumbency Certification, duly executed by
Borrower and Guarantors;

 

  C. Amended and Restated Guaranties from VistaPrint Limited and VistaPrint
Technologies Limited;

 

  D. the 2005 Equipment Note, duly executed by Borrower;

 

  E. Amended and Restated LIBOR/COST OF FUNDS Addendum to Loan and Security
Agreement;

 

F.     Amendment to Account Pledge Agreements from VistaPrint Limited,
VistaPrint Canada Limited and VistaPrint Technologies Limited;

 

G.     Acknowledgement of Deposit Account Control Agreement with respect to the
accounts of VistaPrint Limited, VistaPrint Canada Limited and VistaPrint
Technologies Limited;

 

  H. Payment of structuring fee in the amount of $50,000;

 

I.     Reimbursement of all Bank Expenses related to the Amendment up to $10,000
and 50% of all Bank expenses related to the Amendment in excess of $10,000; and

 

  J. Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.



--------------------------------------------------------------------------------

VISTAPRINT NORTH AMERICAN SERVICES CORP.

 

By: /s/ Paul C. Flanagan                                        

 

Title: Vice President                                               

 

 

COMERICA BANK

 

 

By: /s/ Robert C. Rosen                                        

 

Title: Vice President                                                 

 

 